Citation Nr: 1123740	
Decision Date: 06/22/11    Archive Date: 06/28/11

DOCKET NO.  05-28 633A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for left knee osteoarthritis.

2.  Entitlement to an initial rating in excess of 10 percent for right knee osteoarthritis.

3.  Entitlement to secondary service connection for quadriceps tendon repair of the bilateral knees.


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to March 1971.

The matter of an increased initial rating for bilateral knee osteoarthritis comes before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision of the RO in Chicago, Illinois, which granted service connection for early mild osteoarthritis of the medial compartment of each knee and assigned initial 10 percent ratings for each knee.  

The Veteran testified before the undersigned at a March 2008 hearing at the RO.  A transcript has been associated with the file.  

The Board remanded this appeal in relevant part in a May 2008 decision.  The Board also denied service connection for degenerative disc disease with sciatica, to include as secondary to his service-connected knee osteoarthritis disabilities.  The Veteran did not appeal that decision to the U.S. Court of Appeals for Veterans Claims (Court) and the issue is final.  The issue will not be addressed further.  

The Board instructed the Appeals Management Center (AMC) conduct several pieces of development in the May 2008 remand of the issues on appeal.  The AMC was instructed to provide adequate notice under the Veterans Claims Assistance Act (VCAA), obtain additional VA treatment records from September 2005 to the present and obtain an additional VA examination and opinion to determine whether additional worsening of the disability occurred and determine whether a medication was prescribed for his service-connected osteoarthritis disabilities.  The AMC provided VCAA-compliant notice in May 2008.  The Veteran's VA treatment records from September 2005 to May 2010 were obtained.  The Veteran was seen for August 2009 and June 2010 VA examinations.  Given the foregoing, the Board finds that VA has substantially complied with the Board's remands with regard to this appeal.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

The Veteran brought a claim for service connection for post traumatic stress disorder when he brought his claim for service connection for his knee disorders.  The veteran initiated an appeal on a post traumatic stress disorder (PTSD) claim in his September 2004 Notice of Disagreement.  The Veteran withdrew the issue rather than perfect the appeal in his September 2005 Substantive Appeal; the issue is not before the Board.  The Veteran did request reopening of his anxiety claim in the Substantive Appeal.  The Board referred this issue in the May 2008 decision for appropriate action by the RO.  The AMC notified the RO of the referred issue in July 2010, but misidentified the issue as PTSD.  The Board again REFERS the issue of reopening the claim for service connection for an anxiety disorder to the RO for appropriate action.  

While this case was at the RO, the Veteran also raised the issue of service connection for quadriceps tendon repair of the bilateral knees secondary to his service-connected bilateral knee osteoarthritis in a July 2010 statement.  As explained in detail below, this disability has been found not to be a part of his bilateral knee osteoarthritis disability.  The Veteran acknowledged that the ligament problems were not caused by his osteoarthritis in his testimony before the undersigned.  The Veteran's representative argues in his April 2011 informal hearing presentation that the osteoarthritis caused the fall that resulted in the tendon ruptures.  As a result, the Board finds that the quadriceps tendon repair of the bilateral knees claim is not inextricably intertwined with the osteoarthritis ratings currently on appeal.  The Board may proceed to consider the osteoarthritis ratings.  The RO has not developed or considered the secondary service connection claim in the first instance.  The Board remands that issue below.  The Board also notes that the Veteran's representative has argued in his March 2011 informal hearing presentation that the Veteran should receive temporary total ratings for hospitalization and convalescence for bilateral knee surgery which occurred on August 7, 2008, with continued hospital care until August 27, 2008.  Arguments related to total ratings for hospital care for the quadriceps tendon repair relate to the appropriate disability rating.  Such ratings are "downstream elements" of the secondary service connection claim.  See Goodwin v. Peake, 22 Vet. App. 128, 136 (2008).  Thus, the ratings are inextricably intertwined with the secondary service connection issue.  

The issues of service connection for quadriceps tendon repair of the bilateral knees secondary to bilateral knee osteoarthritis and the issues of temporary total ratings for hospitalization and convalescence are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's neurological disorders of the right and left lower extremity due to degenerative disc disease with sciatica which are unrelated to the Veteran's service-connected osteoarthritis of each knee.  

2.  The medical evidence shows that the Veteran's service-connected osteoarthritis of each knee has not caused ligament instability.  

3.  The Veteran sustained quadriceps tendon ruptures of each knee due to a July 2008 fall which are not currently part of his service-connected osteoarthritis of each knee.

4.  The Veteran's left knee osteoarthritis has been manifested by extension to zero degrees, flexion beyond 60 degrees, with painful motion, without incapacitating exacerbations, ankylosis, instability, subluxation, semilunar cartilage disorders, tibia or fibula impairment, or genu recurvatum.  

5.  The Veteran's right knee osteoarthritis has been manifested by extension to zero degrees, flexion beyond 90 degrees, with painful motion, without incapacitating exacerbations, ankylosis, instability, subluxation, semilunar cartilage disorders, tibia or fibula impairment, or genu recurvatum.  

6.  The schedular ratings for the Veteran's bilateral knee osteoarthritis are adequate for rating purposes.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation greater than 10 percent for left knee osteoarthritis are not met for the period of the appeal.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010).

2.  The criteria for an initial evaluation greater than 10 percent for right knee osteoarthritis are not met for the period of the appeal.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010).

3.  Application of the extraschedular rating provisions is not warranted in this case.  38 C.F.R. § 3.321(b) (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folders.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claims for increased initial ratings.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The instant claim arises from a granted claim of service connection.  The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a).  Compliance with the first Quartuccio element requires notice of these five elements in initial ratings cases.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2006).  

Prior to initial adjudication of the Veteran's claims, a letter dated in June 2003 fully satisfied the duty to notify provisions, except notice of the degree of disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  Additional notice was sent in July 2005, March 2006 and May 2008.  Notice of the degree of disability element was provided in March 2006 and May 2008.  Although these letters were not sent prior to initial adjudication of the Veteran's claims, this was not prejudicial to him, since he was subsequently provided adequate notice in March 2006 and May 2008, he was provided ample opportunity to respond with additional argument and evidence and the claim was readjudicated and an additional supplemental statement of the case (SSOC) was provided to the Veteran in July 2010.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  At his March 2008 personal hearing, the Veteran was given an opportunity to have the record held open to submit additional evidence.  He stated that he did not have additional evidence to submit.  While this case was on remand, the Veteran requested that the Appeals Management Center (AMC) obtain records of treatment at the Schwab Rehabilitation Hospital.  The AMC made records requests and ultimately indicated that the records had not been obtained in a July 2010 Supplemental Statement of the Case (SSOC).  The claims file reflects that the records were obtained in March 2010.  The AMC did not consider these records in issuing the SSOC.  The Veteran has waived consideration by the AMC as reflected by the April 2011 informal hearing presentation completed by his representative.  The Veteran has not referenced any additional outstanding records that he feels are relevant to the claims and that he wishes VA to obtain on his behalf.  

When SSA disability records are relevant to an appeal, VA has a duty to obtain such records.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1); see also Loving v. Nicholson, 19 Vet. App. 96, 102 (2005) (noting that the Secretary has a duty to assist in obtaining relevant and adequately identified records).  The Veteran's VA treatment records refer to his being in receipt of Social Security Administration (SSA) disability benefits and Medicare Parts A and B.  The Veteran referenced SSA benefits during his March 2008 hearing before the undersigned.  The Federal Circuit has noted that 38 U.S.C.A. § 5103A does not require VA to obtain all medical records or all SSA disability records.  Instead, VA must obtain only those that are relevant to the Veteran's claim.  The Federal Circuit also stated that VA was not required to obtain records in every case in order to rule out their relevance.  Rather, they are only required as long as a reasonable possibility exists that the records are relevant to the veteran's claim.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  The Veteran and his representative have not alleged that there are any relevant SSA records.  The Veteran has indicated that he has had no outside treatment not presently of record.  During his March 2008 hearing, the Veteran indicated that his SSA and VA records were pretty much the same.  Therefore, the Board concludes that the record does not establish a reasonable possibility that there are SSA records that are relevant to these claims and not merely duplicative.  The AMC developed the record in accordance with the remand.  The Veteran's representative has reviewed the claims file and has not indicated that additional evidence is outstanding.  Accordingly, the Board finds that VA is under no duty to obtain the records. 

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2010).

Following the Board's May 2008 remand, the RO provided the Veteran an appropriate VA examination in August 2009 with a June 2010 addendum.  The Veteran has not reported receiving any recent treatment specifically for this condition (other than at VA and the private treatment mentioned above, records of which are in the file).  There are no records suggesting an increase in disability has occurred as compared to the prior VA examination findings.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorders since he was last examined.  38 C.F.R. § 3.327(a).  The Veteran indicated in a July 2010 statement that his knee disabilities had worsened due to giving way and a fall, leading to tendon ruptures.  The Veteran's representative has argued in an April 2011 informal hearing presentation that there has been a change requiring remand for another VA examination, but that change as stated by the Veteran regards the symptoms of instability during direction change and increasing pain, which is separate from the service-connected disabilities being rating here and is part of the issue being remanded to the RO for review.  The Board concludes that further examination is not warranted to evaluate the disabilities currently at issue.  As to the presently service-connected mild medial compartment osteoarthritis of each knee, the August 2009 VA examination report and June 2010 VA addendum are thorough and supported by VA outpatient treatment records.  In reviewing the record, the RO noted that the 2009 VA examination contained an error, misidentifying an August 2008 surgery as a bilateral total knee replacement, rather than a bilateral quadriceps tendon rupture repair.  The error was corrected in the June 2010 VA examination addendum.  The same examiner also conducted the August 2009 VA examination.  The examiner noted that the bilateral knee replacement was an error, and the August 2009 report should have stated that he had bilateral quadriceps tendon repair.  The examiner stated that osteoarthritis does not cause tendon rupture.  The examiner indicated that tendon rupture is much more severe than osteoarthritis and would cause greater difficulty.  The examiner indicated that the Veteran had multiple disabilities affecting the knees and that his service-connected osteoarthritis was responsible for only about 20 percent of his knee dysfunction, with the tendon rupture responsible for the other 80 percent.  The examiner also provided an assessment that attributes 20 percent of the Veteran's disability to the service-connected osteoarthritis and 80 percent to his 2008 tendon ruptures.  The examiner assigned these percentages based on a thorough and accurate review of the Veteran's claims file, including the August 2009 findings, and interview with the Veteran.  The Veteran's representative objects to the June 2010 report.  The Veteran's representative offers no specific flaw of the examination and opinion that would render it inadequate for ratings purposes.  Even without that estimation, the remaining evidence is sufficient to rate the Veteran's knee disabilities, as will be discussed below.  Furthermore, the issue of service connection for ligament repair has been remanded to the RO.  The examination and addendum in this case provide sufficient information and description of the Veteran's bilateral knee osteoarthritis to address the manifestations of the disability and the criteria for a higher rating.  The examination and addendum are adequate upon which to base a decision.

The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board remanded this case in May 2008 for three reasons.  First, the Board remanded for additional VCAA duty to notify compliance in conjunction with the then-recent case of Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Since the May 2008 remand, the Vazquez case has been reversed, rendering any notice error related to the case harmless.  Nevertheless, the AMC sent a May 2008 notice letter which complied with the Vazquez notice elements, provided the Veteran an opportunity to respond with argument and evidence and readjudicated the issues in a July 2010 Supplemental Statement of the Case.  Second, the Board remanded to obtain the Veteran's VA treatment records from September 2005 to the present.  The Veteran VA treatment records from September 2005 to January 2010 were obtained.  Third, the Board remanded to provide the Veteran with a VA examination after he claimed worsening of his symptoms at his March 2008 hearing.  In ordering the examination, the Board discussed the need to separate the Veteran's non service-connected disabilities from the symptoms associated with the service-connected osteoarthritis, particularly claimed that his knees give way and the medication gabapentin.  The Veteran underwent an August 2009 VA examination and an addendum in June 2010.  Furthermore, the Veteran's VA treatment records show that the gabapentin medication is indeed prescribed for a non service-connected disability.  Similarly, the Veteran complained of give way and buckling of his knees in July 2010 as reasons that his service-connected knee disabilities had worsened.  The August 2009 and June 2010 VA examination reports show no findings of instability of either knee and that ligament instability is not caused by osteoarthritis.  The 2009 examination report and 2010 addendum describe the Veteran's level of functioning, address the manifestations of the Veteran's bilateral knee and are sufficient to rate the criteria for higher ratings for the Veteran's bilateral knee osteoarthritis and are current.  As discussed, instability, and thus the Veteran's complaints of giving way and buckling knees, is not a part of his service-connected disabilities, but rather the issue that has been remanded to the RO for consideration.  The Board finds that the RO complied substantially with the May 2008 remand instructions.  Further remand for additional development of the prior remand instructions is not warranted.  See Stegall.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II. Increased Ratings

The Veteran contends that he is entitled to initial ratings in excess of 10 percent for his left and right knee osteoarthritis.  The 2004 rating decision granted service connection only for early mild osteoarthritis of the medial compartment of the left and right knee, noting that no instability was present.  The Veteran is not presently service-connected for any neurological disability in the lower extremities or for ligament or instability disabilities of the knees.  For the reasons that follow, the Board concludes that increased initial ratings are not warranted.

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2010). 

The Veteran's bilateral knee osteoarthritis has been rated under Diagnostic Code (DC) 5003, for degenerative arthritis.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (DC 5200 etc.).  38 C.F.R. § 4.71a (2010).  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 pct is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, rate as below:

With X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations 20

With X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups 10 

Note (1): The 20 pct and 10 pct ratings based on X-ray findings, above, will not be combined with ratings based on limitation of motion.  Id.  

Limitation of motion of the knee warrants a 10 percent evaluation is warranted when extension is limited to 10 degrees or when flexion is limited to 45 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  A 20 percent evaluation is for application when extension is limited to 15 degrees or when flexion is limited to 45 degrees.  Id.  A 30 percent evaluation is warranted when extension is limited to 20 degrees or when flexion is limited to 15 degrees.  Id.  

The Veteran was seen for his first VA examination in November 2003.  At that time, the Veteran had full extension in the left knee with flexion to 130 degrees with mild discomfort at extremes of flexion.  The Veteran had full extension of the right knee with flexion to 125 degrees, again with mild discomfort at the extremes of flexion.  No instability was identified.  No semilunar cartilage disorder was identified.  No neurological disability was identified at that time.  The Veteran was service-connected for early mild osteoarthritis of the medial compartment of each knee.  

In February 2005, the Veteran complained of pain radiating from his knees to his feet with ambulation.  A blood flow study was normal.  The Veteran was scheduled for an EMG study to rule out neurogenic claudication.  The study was performed in April 2005 and suggested the presence of a questionable left L4 radiculopathy and suggestive bilateral S1 radiculopathy or large diameter sensory neuropathy.  An MRI was recommended.  The Veteran was provided that MRI and lumbar disc disease with neurological involvement was identified.  

The Veteran was seen for another VA examination in August 2005.  The Veteran had full extension and flexion to 125 degrees in both knees.  The Veteran had mild discomfort at the extremes of flexion to bother knees.  The Veteran had some mild medial joint line tenderness to both knees.  He had no effusion in either knee.  He had good stability in medial, lateral collateral ligaments.  He had good Lachman and posterior drawer tests bilaterally.  The Veteran's ranges of motion during passive, active and repetitive motions were the same.  There was no limitation secondary to weakness, fatiguability, incoordination or flare-ups.  The Veteran used no assistive devices.  There were no incapacitating episodes, radiation of pain and no neurologic findings.  There was no effect on usual occupation or daily activities.

A February 2007 physical medicine and rehabilitation note indicates that the Veteran had full range of motion in his knees.  He had negative Lachman's, anterior and posterior drawer's signs, and was not tender to palpation.  The Veteran had diminished reflexes, but intact muscular strength and sensation.  There was no indication of instability.

The Veteran testified before the undersigned in March 2008.  The Veteran reported pain in his knees on waking in the morning, which requires him to sit on the side of his bed and loosen up a little before standing and walking.  The Veteran reported searing pain down both legs extending down to both feet and the bottom of his feet, especially when he is walking.  The pain was constant.  The Veteran reported a maximum range of half a block of walking before he has to stop to rest.  The Veteran reported receiving a cane through VA in 2007, which he used constantly.  The Veteran indicated that he stops walking when he feels that the pain has become so severe that he may fall.  The Veteran denied any incidents of falling at that time.  The Veteran reported pain on extending and flexing his knees, worst near full extension.  The Veteran indicated that he could flex his knees to approximately 90 degrees, but experienced pain while doing so.  The Veteran's primary complaints were severe pain, limited motion and limited walking.

The Veteran also testified to applying for vocational rehabilitation services.  The Veteran's VA treatment records show that the Veteran was referred to Veterans Employment Reintegration workshop by his counselor.  The Veteran was been participating in the Substance Abuse Residential Rehabilitation Treatment Program (SARRTP), follow-up support of which was due to end in July 2003.  The Veteran was accepted back into the SARRTP in May 2003.  There is no indication that the Veteran was accepted for vocational rehabilitation on the basis of his bilateral knee osteoarthritis.  The Veteran reported during his testimony that he stopped working because of a company downsizing and due to an arrest.  The Veteran also reported looking for another job and failing to find employment.  The Veteran reported that a counselor had looked through his record and saw that he had problems with anxiety.  The counselor indicated that he needed treatment for the anxiety before sending him out to find employment.  The Veteran reported receiving such treatment, but not seeking employment afterward.  

While the instant claim was on remand, the Veteran fell in July 2008 and suffered bilateral quadriceps tendon tears.  The Veteran underwent corrective surgery in August 2008 and entered rehabilitation which continued into 2009.  The Veteran's 2008 and 2009 VA treatment records and private records from Schwab Rehabilitation Hospital show that the Veteran fell when he missed the last step while walking down a set of stairs in July 2008.  On impact with the ground, the Veteran reported feeling pops in both knees.  Following surgery, the Veteran had limited motion due first to immobilizing braces and later motion limited during physical therapy.  The Veteran's ranges of motion after the immobilizing braces were removed were full extension to zero degrees and flexion limited to 55 degrees at most.  There is no evidence to establish that these more-severe limitations in range of motion were the result of the Veteran's service-connected osteoarthritis of the knees.  They appear only after his bilateral quadriceps tendon surgery.  Even if the restricted ranges of motion were a part of his service-connected disabilities, they would not meet the criteria for a compensable rating in excess of 10 percent for limitation of flexion or extension.  In addition, as noted the issue of service connection for this fall and the residual injury has been remanded to the RO.

In accordance with the Board's remand, the Veteran was evaluated at an August 2009 VA examination.  The Veteran reported to the examination with a quad-type cane.  At that time, the Veteran had flexion to 95 degrees with pain at 95 in the left knee.  The Veteran had flexion to 115 degrees without painful limitation.  The Veteran had left knee extension to negative ten degrees and right knee extension to negative five degrees.  The Veteran was able to stand on his toes and heels without difficulty with the support of his cane.  The collateral ligaments were intact.  There was no evidence of joint effusion.  There was no rotator instability.  Capsular thickening was present, greater on the left side.  Joint ranges of motion were the same during passive, active and three repetitive motions.  There was no loss of joint function with use due to pain, weakness, fatigability, incoordination or flare-ups.  There were no incapacitating episodes or radiation of pain and no neurologic findings or effect on the usual occupation or daily activities.  There were no neoplasms, subluxation or instability.  The examiner noted the presence of bilateral pes planus, which contributed to his knee pain.  The Veteran was noted to have been employed in a social service capacity.  The examiner concluded that such a job was sedentary and that the Veteran would be able to continue that employment if a position were available.  

The Veteran was seen in October 2009 complaining of knee pain due to arthritis.  On examination, the Veteran was found to have full range of motion in his knees, without joint tenderness or erythema.  The Veteran was not taking medication for the problem.  The Veteran was encouraged in weight loss and provided a trial of capsaicin cream.  The examiner concluded that the Veteran's arthritis did not limit his activities.  

The Veteran was seen again in June 2010 to provide an addendum to correct the August 2009 VA examination report and determine how much of the Veteran's present bilateral knee dysfunction was due to service-connected disabilities.  The examiner indicated that the Veteran had not undergone total knee replacements, but tendon rupture repairs.  The examiner reviewed the Veteran's physical findings from August 2009.  The examiner noted that osteoarthritis does not cause tendon rupture.  The examiner indicated that tendon rupture is much more severe than osteoarthritis and would cause greater difficulty.  The examiner indicated that the Veteran had multiple disabilities affecting the knees and that his service-connected osteoarthritis was responsible for only about 20 percent of his knee dysfunction, with the tendon rupture responsible for the other 80 percent.  

The Veteran's representative has expressed disagreement with the attribution of only 20 percent of the Veteran's knee dysfunction to his service-connected osteoarthritis of the knees.  The representative states in his April 2011 Informal Hearing Presentation that the appellant told him that he was not reexamined in June 2010, but that he sat with the examiner and discussed his quadriceps tendon repairs.  The Board notes that the Veteran misidentified the examination as occurring in July 2010.  The Veteran also told his representative that his condition is worsening with increasing pain and instability in his knees when he attempts directional change.  The representative argues that the examiner's opinion, that the osteoarthritis did not cause the Veteran's bilateral tendon repair was beside the point.  The Veteran was arguing that the osteoarthritis caused the fall that required the tendon repair.  The Board has remanded the issue of service connection for the bilateral tendon repair to the RO for appropriate action.  The representative has offered no specific error as to the 80/20 assessment.  The Board finds that the June 2010 opinion is adequate for ratings purposes as the examiner reviewed the Veteran's records, prior examination results and provided a basis for his conclusions.  

The Veteran is presently in receipt of a 10 percent initial rating for each knee and does not meet the criteria for a rating in excess of 10 percent.  The present 10 percent ratings appear to have been assigned on the basis of painful motion in the knees.  See 38 C.F.R. § 4.71a, DC 5003.  The Veteran's tested ranges of motion of flexion invariably exceed 45 degrees, the minimum compensable ranges for limitation of motion.  The Veteran's tested right knee range of extension exceeds the minimum compensable limitation of extension.  The Veteran has had extension limited to 10 degrees on only one occasion, at the August 2009 VA examination and only in the left knee.  This limitation would warrant a 10 percent rating under DC 5261, but the Veteran would not be entitled to the current 10 percent rating under DC 5003 at the same time.  Thus, the Board concludes that a rating in excess of 10 percent is not warranted under DCs 5260 or 5261 for either knee.  Further, the Veteran has not reported incapacitating exacerbations of his osteoarthritis.  The VA examination reports and VA treatment records do not show incapacitating exacerbations.  The Board finds that the criteria for 20 percent ratings under DC 5003 are not met.  

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  The Veteran is already in receipt of 10 percent ratings for osteoarthritis on the basis of painful motion.  Furthermore, the November 2003, August 2005 and August 2009 VA examination reports indicate that no additional functional loss due to weakness, fatigability, or incoordination was present during examination.  The Board concludes that a further increase based on the DeLuca criteria is not warranted.

VA General Counsel opinions provide for separate evaluations for knee instability and knee arthritis in certain cases.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261, 5257 (2010); see also VAOPGCPREC 23-97; 62 Fed. Reg. 63604 (1997) (holding that knee arthritis and instability may be rated separately under Diagnostic Codes 5003 and 5257, provided that any separate rating is based upon additional disability); VAOPGCPREC 9-98; 63 Fed. Reg. 56704 (1998) (holding that if a veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is x-ray evidence of arthritis, a separate rating for arthritis could be based on painful motion under 38 C.F.R. § 4.59).  While osteoarthritis and instability may be separately rated, both must also be service-connected or part of a service-connected disability.  

The Veteran has testified before the undersigned that his knees feel weak and that he must move carefully to avoid falling.  The Veteran made similar comments in a July 2010 statement, in that he fell when his knees gave way while turning and that he now moves slowly out of the fear of falling.  The Veteran argued at that time that his instability should be a part of his service-connected disability.  The Veteran's representative also argues that he should be rated on the basis of instability and the residuals of the July 2008 fall.  The issue of service connection for his quadriceps tendon injury as a result of the fall has been remanded to the RO.  The current evidence shows that the ligament disability is not caused by the Veteran's service-connected osteoarthritis on a direct basis and it has not been contended otherwise by the Veteran or his representative.

The Board acknowledges that the Veteran is competent to give evidence about what he experiences.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any current disorder because he does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  The Veteran is presently service-connected for only osteoarthritis of each knee.  As discussed, the Board has remanded the issue of secondary service connection for the bilateral tendon repair to the RO.  The June 2010 VA opinion states that ligament instability is not caused by osteoarthritis.  The examination results prior to the fall showed that both knees were stable and that the knees were stable after treatment for the ligament injury.  The remaining evidence of record shows that the Veteran's knees have been stable on examination in 2003, 2005, and 2009 and during his regular treatment sessions in 2007 and 2009.  The Board finds that the Veteran's osteoarthritis of the knees is not manifested by or causes instability of the knees.  Ratings under DC 5257 are not warranted at this time, pending the RO adjudication of the service connection issue.  

The Board also notes that during his hearing before the undersigned, the Veteran reported that he had medications for his knee disabilities that had not been considered when rating his disabilities.  He reported severe pain from his knees to his feet.  In particular, the Veteran indicated that he used gabapentin for his knees.  The Veteran's VA treatment records show that the Veteran complained of this pain in 2005.  The Veteran was evaluated by EMG in April 2005 and was found to have radiculopathy of the lower extremities.  An April 2008 general medical entry in his VA treatment records shows that the gabapentin has been prescribed as a part of the treatment for his lumbar degenerative disc disease and sciatica.  The Board denied service connection for the low back and sciatica disabilities in May 2008.  Thus, the severe pain extending from his knees to his feet and the gabapentin prescription are associated with a non service-connected disability and cannot be used to support a higher rating for his service-connected mild medial compartment osteoarthritis of the knees.  

Additional Diagnostic Codes provide for additional ratings for disabilities of the knees depending on the symptoms shown.  Since the record does not show that the Veteran's knee disorders involve ankylosis, semilunar cartilage disorders, impairment of the tibia or fibula, or genu recurvatum, additional ratings for the Veteran's knee disorders are not warranted under 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5259, 5262, 5263 (2010).

The Board has also considered whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet.App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet.App. 57, 60 (1993) (a threshold finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate is required for extraschedular consideration referral).  

The schedular evaluations for the Veteran's bilateral knee osteoarthritis disability are not inadequate.  The manifestations referable to his service-connected osteoarthritis of the knees are accounted for in the schedular criteria and in the DeLuca criteria.  To the extent that he also complains of instability, this is not a part of his service-connected disabilities.  Furthermore, the Veteran testified before the undersigned that he lost his job in 2003 due to downsizing, not his knee disabilities.  The Veteran also testified that he did not return to work due to anxiety.  There was no mention of his knee disabilities when the Veteran discussed his employment.  The 2009 VA examination report indicates that the Veteran would be able to perform his old occupation as it was sedentary.  It does not appear that the Veteran has an "exceptional or unusual" disability; he merely disagrees with the assigned evaluation for his level of impairment.  In other words, he does not have any symptoms from his service-connected disorder that are unusual or are different from those contemplated by the schedular criteria.  The available schedular evaluations for that service-connected disability are adequate.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extraschedular consideration is moot.  See Thun, supra.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  Fenderson v. West, 12 Vet. App. 119 (1999).  The Board has considered the possibility of staged ratings.  The Board, however, concludes that the criteria for initial ratings in excess of 10 percent have at no time been met for the period on appeal.  Accordingly, staged ratings are inapplicable.  See id.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  Although the March 2008 testimony reflects that the Veteran lost his job and has had difficulty finding new employment, the Veteran testified that had to do with downsizing and arrests, not his bilateral knee osteoarthritis.  The evidence does not suggest that he cannot work because of his service-connected knee disabilities alone, nor has the Veteran alleged that he cannot work because of these disabilities alone.  Indeed, the VA examiner found that the Veteran could perform sedentary employment.  Accordingly, the Board concludes that a claim for TDIU has not been raised by either the Veteran or the record.

As such, the Board finds that the preponderance of the evidence is against the Veteran's increased initial rating claims.  Consequently, the benefit-of-the-doubt rule does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to an initial rating in excess of 10 percent for left knee osteoarthritis is denied.

Entitlement to an initial rating in excess of 10 percent for right knee osteoarthritis is denied.


REMAND

The Board must remand the issues of service connection for quadriceps tendon repair of the bilateral knees secondary to his service-connected bilateral knee osteoarthritis and temporary total ratings for hospitalization and convalescence for bilateral knee surgery which occurred on August 7, 2008, with continued hospital care until August 27, 2008.  

As an initial matter, the Board notes that under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify the veteran of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  In this case, the Veteran has not yet been provided information about the requirements for establishing secondary service connection as set forth in 38 C.F.R. § 3.310 or in establishing entitlement to temporary total ratings based on surgical convalescence or hospitalization.  VA's duty to notify has not been satisfied.  Accordingly, the claim must be remanded to the agency of original jurisdiction (AOJ) in order to ensure full and complete compliance with the VCAA.  

The Veteran was provided an August 2009 VA examination and a June 2010 addendum opinion as described above.  The examiner indicated that osteoarthritis does not cause ligament instability of the knee.  The Board notes that the Veteran's contention here is that his osteoarthritis caused him to fall and that the mechanical injury of the fall caused the quadriceps tendon ruptures.  This question has not been addressed by a competent medical opinion.  The Board concludes that an examination is warranted pursuant to VA's duty to assist.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  


Accordingly, the case is REMANDED for the following action:

1.  Provide to the Veteran all notification action required by the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), with respect to the claims of service connection for quadriceps tendon repair of the bilateral knees secondary to his service-connected bilateral knee osteoarthritis and temporary total ratings for hospitalization and convalescence for bilateral knee surgery which occurred on August 7, 2008, with continued hospital care until August 27, 2008.  Any notice given, or action taken thereafter, must comply with current, controlling legal guidance.

2.  Schedule the Veteran for VA examinations to determine whether the Veteran's bilateral knee osteoarthritis at least as likely as not caused the July 2008 fall in which the Veteran ruptured his bilateral quadriceps tendons.  The entire claims folder and a copy of this REMAND must be made available to the physician.  All indicated studies should be conducted, and the results reviewed before the final opinion.  

It would be helpful if the examiners would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiners should provide a complete rationale for any opinion provided.

3.  Then, the RO should adjudicate the claims on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


